UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1178


In Re:   PHILLIP MACE,

                Petitioner.




     On Petition for Writ of Mandamus.      (8:08-cv-03216-DKC)


Submitted:   April 29, 2010                    Decided:   May 7, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Phillip Mace, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip     Mace    petitions      for     a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (West Supp. 2009) motion.                He seeks an order from

this court directing the district court to act.                     Our review of

the   district    court’s     docket    reveals      that   the    district    court

granted Mace’s motion on April 12, 2010.                    Accordingly, because

the district court has recently decided Mace’s case, we deny the

mandamus petition as moot.             We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented      in    the    materials

before   the    court   and    argument      would   not    aid    the    decisional

process.

                                                                   PETITION DENIED




                                         2